 


109 HR 4389 IH: To amend the Federal Election Campaign Act of 1971 to exempt news stories, commentaries, and editorials distributed through the Internet from treatment as expenditures or electioneering communications under such Act, and for other purposes.
U.S. House of Representatives
2005-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4389 
IN THE HOUSE OF REPRESENTATIVES 
 
November 18, 2005 
Mr. Miller of North Carolina (for himself and Mr. Conyers) introduced the following bill; which was referred to the Committee on House Administration
 
A BILL 
To amend the Federal Election Campaign Act of 1971 to exempt news stories, commentaries, and editorials distributed through the Internet from treatment as expenditures or electioneering communications under such Act, and for other purposes. 
 
 
1.Exemption of Internet Commentary From Treatment as Expenditure or Electioneering Communication 
(a)Treatment as ExpenditureSection 301(9)(B)(i) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(9)(B)(i)) is amended by inserting the Internet or after facilities of. 
(b)Treatment as Electioneering CommunicationSection 304(f)(3)(B)(i) of such Act (2 U.S.C. 434(f)(3)(B)(i)) is amended by inserting the Internet or after facilities of. 
2.Exemption of Value of Organizing Meetings Through Internet From Treatment as ContributionSection 301(8)(B) of the Federal Election Campaign Act of 1971 (2 U.S.C. 431(8)(B)) is amended— 
(1)by striking or at the end of clause (xiii); 
(2)by striking the period at the end of clause (xiv) and inserting ; and; and 
(3)by adding at the end the following new clause: 
 
(xv)the value of services provided through the Internet in organizing and coordinating meetings of individuals to discuss a candidate or political committee or to volunteer on behalf of a candidate or political committee, whether the services are provided with or without compensation..  
 
